Name: Commission Regulation (EEC) No 2855/89 of 22 September 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 23. 9 . 89 Official Journal of the European Communities No L 274/23 COMMISSION REGULATION (EEC) No 2855/89 of 22 September 1989 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 1 366 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid, for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (*) OJ No L 172, 20. 6 . 1989, p. 1 . O OJ No L 136, 26. 5 . 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 274/24 Official Journal of the European Communities 23 . 9 . 89 ANNEX I LOTS A  B  C 1 . Operation Nos : 492/89 to 494/89 (')  Commission Decision of 1 . 3. 1988 2. Programme : 1989 3. Recipient : People's Republic of China 4. Representative of the recipient (3) 0 : Ministry of Agricultre , Bureau of Animal Husbandry, 11 Ping Li, Beijing CN, People's Republic of China ; telex 22233 MAGR CN 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2)(4) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 {under 1.3.1 and 1.3.2)) 8 . Total quantity : 1 366 tonnes 9. Number of lots : three (A : 643 tonnes '; B : 241 tonnes ; C : 482 tonnes) 10. Packaging and marking : 200 kilograms (?) (9) and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging :  'ACTION No 492/89 / \ EEC DAIRY DEVELOPMENT PROJECT / 1990 UTILIZATION  'ACTION No 493/89 / } PROGRAMME / 6 CITIES / GIFT OF THE EUROPEAN ECONOMIC  'ACTION No 494/89 / J COMMUNITY / FOR RECOMBINATION' and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 1 1 . Method of mobilization : purchase of butter from : Voedselvoorziengsin- en verkoopbureau (VIB), Burg. Kessenplein 3, 6431 KM Hoensbroek ; tel . 045 22 20 20, telex 56396 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9. 1976, p. 12) 1 2. Stage of supply : free at destination warehouse 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Tianjin/Xiangang  Refrigeration Plant of the Tianjin Dairy Corporation, Xin Fu Dao Jiao Kou, Hong Xing Road, Hebel District, Tianjin 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13 to 26. 11 . 1989 18 . Deadline for the supply : 7. 1 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 9 . 10 . 1989, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1989, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13 to 26. 11 . 1989 (c) deadline for the supply : 7. 1 . 1 990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 25. 8 . 1989 fixed by Commission Regulation (EEC) No 2569/89 (OJ No L 249, 25. 8 . 1989, p. 9) 23. 9 . 89 Official Journal of the European Communities No L 274/25 Notes : (') The operation number is to be quoted in ai ! correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing ; tel . 532 44 43, telefax 532 43 42, telex 222690 ECDEL CN. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the recipients' representatives, at the time of delivery, a certificate of origin f7) The successful tenderer must nominate a representative in Tianjin . He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. ' (8) In containers of 20 foot. The free holding period for containers must be at least 15 days . ( ®) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. No L 274/26 Official Journal of the European Communities 23. 9 . 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Ã : 492/89 784 475 kg 391 825 kg : Eurofrigo BV Ringweg 5 6074 NP Melick 100 000 kg : Beemsterboer BV G. Lokkenstraat 8 8316 AE Marknesse 119 500 kg : Harthoorn Diepvries BV Stationsweg 101 3771 VD Barneveld 173 150 kg : Hendrix BV Simon Homburgstraat 14 5431 NN Cuijk B : 493/89 294 025 kg 68 825 kg : Hendrix BV Simon Homburgstraat 14 5431 NN Cuijk 225 200 kg : Jan Roemaat BV Kerkstraat 66 7135 JM Harreveld C : 494/89 588 050 kg 469 925 kg : Roemaat BV Kerkstraat 66 7135 JM Harreveld 118 125 kg : Opslagbedrijven Zuid-Nederland BV Middelkampseweg 1 5311 PC Gameren